         IN THE UNITED STATES DISTRICT COURT FOR THE
                 WESTERN DISTRICT OF MISSOURI
                      SOUTHERN DIVISION


UNITED STATES OF AMERICA,                           )
                                                    )
                             Plaintiff              )
                                                    )
                      v.                            )       Criminal Action
                                                    )       No. 20-mj-02038-DPR
KEVIN LEVON BONNER,                                 )
                                                    )
                             Defendant.             )

                                          ORDER

       After the United States orally moved for pretrial detention, a hearing was held in this

matter pursuant to ' 3142(f), Title 18, United States Code. The defendant was present personally

and with his counsel Michelle Moulder, Assistant Federal Public Defender. The United States

was represented by Ami Miller, Assistant United States Attorney.

       A complaint and supporting affidavit have been filed in this case. The affidavit supports a

finding of probable cause to believe that the offense charged was committed by this defendant.

Based on the evidence presented at the hearing, there are no conditions the Court can impose that

would reasonably assure the defendant’s appearance at all scheduled hearings and the safety of

other persons or the community.

       The factors to be considered by the Court are enumerated in Title 18, United States Code,

Section 3142(g). The evidence at the detention hearing established that the weight of the

evidence against the defendant is overwhelming.




                                                1



          Case 6:20-cr-03094-BP Document 12 Filed 07/22/20 Page 1 of 3
        Regarding the potential for failure to appear, the Court notes the offense charged,

defendant’s mental health history (current), lack of familial, residential, community, employment,

property, and financial ties (not limited to the district of arrest), lack of verifiable, legitimate

employment, and lack of a home plan. The Court also notes defendant’s criminal history which

includes criminal activity while under supervision and history of failure to appear.

        Regarding the potential danger to the community, the Court notes the nature of the instant

offense and defendant’s criminal history which includes, but is not limited to, the following: prior

felony and misdemeanor arrests and convictions; violent behavior history; pattern of similar

criminal activity history; criminal activity while under supervision; history of weapons use; prior

arrest involving a child; and, charge involving domestic violence. In addition, the Court notes

defendant’s mental health history (current) and safety concerns for the community.

        Based on all the foregoing, the Courts finds by a preponderance of the evidence that the

defendant is a risk of flight and finds by clear and convincing evidence that the defendant is a

danger to the community.

        IT IS THEREFORE ORDERED that the defendant be and is hereby detained without

bail.

        IT IS FURTHER ORDERED that the defendant be committed to the custody of the

Attorney General or his designated representative for confinement in a correction facility separate,

to the extent practicable, from persons awaiting or serving sentences or being held in custody

pending appeal.     The defendant shall be afforded a reasonable opportunity for private

consultation with defense counsel. On order of a court of the United States, or on request of an

attorney for the Government, the person in charge of the corrections facility shall deliver the



                                                 2



           Case 6:20-cr-03094-BP Document 12 Filed 07/22/20 Page 2 of 3
defendant to the United States marshal for the purpose of an appearance in connection with a court

proceeding.

IT IS SO ORDRED.

DATED: July 22, 2020

                                                     /s/ David P. Rush
                                                      DAVID P. RUSH
                                               United States Magistrate Judge




                                                3



          Case 6:20-cr-03094-BP Document 12 Filed 07/22/20 Page 3 of 3
